Filed 9/7/22 Leohner v. Superior Court CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 RICHARD M. LEOHNER, JR.,
           Petitioner,
 v.
 THE SUPERIOR COURT OF                                                  A164631
 HUMBOLDT COUNTY,
                                                                        (Humboldt County
           Respondent;
                                                                        Super. Ct. No. CR2102316)
 MAGGIE FLEMING, as District
 Attorney, etc.,
           Real Party in Interest.


         In this writ proceeding, petitioner Richard M. Leohner, Jr., an
attorney, challenges an order of contempt issued by the superior court during
a criminal trial. After careful review of the record, we will grant a
peremptory writ of prohibition and order count 2 of the contempt order
annulled.
                  I. FACTUAL AND PROCEDURAL BACKGROUND
A. Trial Court Proceedings
         Leohner was trial counsel for defendant Delano Blayze Malang in a
criminal proceeding pending in Humboldt County Superior Court. On
February 14, 2022, Malang’s jury trial began with Leohner representing him.
      On February 17, 2022, Leohner was cross-examining Heidi Groszmann,
a police officer and prosecution witness, when the court held an Evidence
Code1 section 402 hearing (section 402 hearing) to consider whether certain
audio portions of body-worn camera videos from three different police officers
should be redacted. The court noted the section 402 hearing was as to the
“audio of the video. . . . In other words, it’s not so much the video itself, it’s
what’s being said on the video that we are talking about.”
      The prosecution sought to exclude audio portions of the videos that
included statements made by bystanders to the officers after Malang was
arrested. The prosecutor argued the statements were prejudicial and were
irrelevant to whether the officers had probable cause to arrest Malang.
Defense Counsel Leohner, on the other hand, sought “to introduce body-worn
cameras [sic] full with audio” and argued the jury should be able to hear all of
the statements on the videos because it “all goes towards the lawful
performance of [the officers’] duties.”2 The trial court agreed with the
prosecution’s argument that the challenged statements were irrelevant and
should be excluded. After hearing argument and watching portions of the
videos, the trial court ruled, “[T]he videos we’ll play are the videos that the
People have redacted. And they’ll be marked and come into evidence.”
      After the jury was brought back in, Leohner continued his cross-
examination of Officer Groszmann. While questioning her about the video
from her body-worn camera, Leohner asked: “May I have Defense Exhibit




      1   All statutory references are to the Evidence Code.
      2During the section 402 hearing, the court clerk marked the
unredacted videos of the body-worn camera evidence as defense exhibits A, B,
and C.


                                          2
A?”3 The court called counsel to the bench. After an unreported sidebar
discussion, Leohner said on the record: “I need Defense Exhibit A back. Let’s
do People’s Exhibit—what’s the redacted version?” The clerk and prosecutor
noted it had not been marked yet, and the prosecutor requested permission to
approach the bench. Another discussion was held off the record.
      The court then excused the jury and held a discussion on the record
with the attorneys about use of the Groszmann video during Leohner’s cross-
examination. The court ruled the video was outside the scope of the direct
because the prosecution had not entered it as an exhibit during direct
examination. The court determined the prosecutor could enter the video on
redirect and Leohner could question Groszmann about it during recross
examination.
      After a recess, followed by a brief update regarding a scheduling
matter, the prosecutor told the court that “in the presence of the jury Mr.
Leohner violated the Court’s Order the [section] 402 motions [sic] where the
Court had ordered only portions of Sergeant Groszmann’s body-worn camera
[video] to be introduced into evidence and in direct violation of Court Order
he attempted to put in his unredacted version. When the Court admonished
him not to[,] he then let the jury know that the People’s evidence has been
redacted.” The court then asked the prosecution, “Are you asking for me to
do anything in front of the jury with that?” The prosecutor responded, “Your
Honor, any corrective measures that you think is appropriate [sic], I would
submit on. If you think that none are appropriate, I would submit on that.”
The court invited Leohner to comment and he responded, “I submit to the
Court’s unfettered discretion.”



      3   Exhibit A was Officer Groszmann’s body-worn camera video.


                                       3
      The court then said: “Okay. So . . . , the purpose of a [section] 402
[hearing] is to do these things outside of the presence of the jury. So to try to
get in something that it was clear you weren’t supposed to get in and then tell
the Court at sidebar that you wanted to put it in and then have me shut you
down is inappropriate and it’s unethical. So I’ll warn you not to do that again
in this courtroom. Do you understand that?” Leohner said, “Understood.”
The court continued, “Okay. And then as to mentioning, we are not going to
mention it’s redacted. I think me doing something with the jury is just going
to bring more attention to it. It was brief. They may have heard the word
redact, but I think it may do more harm than good to make them think about
it even more. But we can think about that. I can do something at closing
arguments. The sound is going to go away in the video, so that might be a
little weird for them, so we might have to address it there. So let’s see how
that plays out.”
      On February 22, on its own motion, the trial court adjudicated a direct
contempt proceeding against Leohner for his noncompliance with court
orders. Outside the jury’s presence, the court told Leohner: “So last week I
warned you I think three times. At one point you indicated that you were
ready for sanctions. I think you said something that [sic], ‘I’m prepared for
that.’ You also said to the Court that you intentionally put evidence—
attempted to put evidence in front of this jury so that I would admonish you
in front of the jury. The exact opposite of what the [section] 402 hearing
process is about.” The court summarized other alleged instances of direct
contempt, then stated: “I warned you that continued behavior attempting to
get evidence that has already been ruled on as irrelevant . . . , the purpose of
a [section] 402 hearing is so we can hear evidence before the jury hears it to
determine legal determinations. Those determinations were made and you



                                        4
disagree. And instead of listening to a Court Order you just continued to try
to get it in any way you could.” The court invited Leohner to respond.
        Leohner answered he disagreed with the court’s characterization of his
conduct but had nothing to say to the court “at this time.” He asked for legal
counsel to be present before addressing the court. The court explained to
Leohner that he had violated its ruling. The court noted Leohner “had the
weekend” to consider his behavior, “but today the first opportunity you get
you have to talk about the omissions and you make the same objections that
you lost in the [section] 402 [hearing]. . . . I mean, you basically came up here
and told me that you knowingly violated the [section] 402 [ruling] so I would
admonish you on the record in front of the jury.” The court asked Leohner if
he had “anything to say about that.”
        When Leohner asserted he would “[m]ake the record for appeal as clear
as I can,” the court said, “You will make the record as clear? I don’t
understand. That was at sidebar. I had to make the record after. You didn’t
make any record on that. You just simply told me that you were purposefully
violating a [section] 402 Order.” Leohner responded, “I don’t recall it that
way.”
        Leohner again requested counsel, but the court informed him there is
no right to counsel in cases of direct contempt. The court said it would
adjudicate the matter immediately, and noted Leohner had offered neither an
apology nor mitigating circumstances. The court then found Leohner guilty
of six different incidents of direct contempt, and promised to draft a written
order as soon as possible.
        On February 24, 2022, the court filed its written findings and order of
direct contempt.




                                        5
      The court’s order stated that on February 17, 2022, the court conducted
a section 402 hearing at which it “ruled that the redacted video of the District
Attorney’s Office would be allowed, . . . and that the un-redacted video that
the defense proffered was rejected; and the parties were told to use only the
redacted video.” The order went on to explain, “During the trial, when Mr.
Leohner was cross-examining [Groszmann], Mr. Leohner proffered the un-
redacted video when he asked the bailiff to play the video. Mr. Leohner, in
front of the jury, also referred to the ‘redacted’ video. The Court stopped the
bailiff and had counsel approach to remind Mr. Leohner about the Ruling of
the Court. Mr. Leohner indicated that he knowingly and purposefully
proffered the irrelevant video so that the Court would admonish him in front
of the jury. The Court opined to Mr. Leohner that the attempt to knowingly
publish inadmissible evidence to the jury is inappropriate, unethical and
contemptuous, and warned him not to refer to the redacted video again. Mr.
Leohner stated he understood.” The finding of guilt as to count 2 stated:
“Mr. Leohner is guilty of direct contempt (Count 2) for intentionally
attempting to publish the video so that the Court would admonish him in
front of the jury, which Mr. Leohner knowingly admitted doing for the sole
purpose of being admonished on the record.” The court imposed a sentence of
one day in jail per count, which it stayed, and ordered to Leohner to pay fines
for each of the six counts. As to count 2, he was ordered to pay $100.
B. Petition for Writ of Prohibition
      Leohner filed a petition for writ of prohibition challenging the direct
contempt order. In his points and authorities supporting the petition,
Leohner argued the contempt order was invalid because it was unsupported
by evidence in the record.




                                       6
      Specifically as to count 2, Leohner recited that, “The trial court’s order
of contempt claims that during cross-examination of Sergeant Groszmann[,]
[Leohner] ‘proffered the un-redacted video when he asked the bailiff to play
the video. Mr. Leohner, in front of the jury, also referred to the “redacted”
video.’ ” But, Leohner argued, “No such proffer occurred.” After
summarizing his conduct and the prosecutor’s statement to the court
regarding his alleged violation of the court’s order, Leohner argued the
prosecutor’s statement was a “mischaracterization of what actually occurred”
and that the trial court had accepted that mischaracterization without
checking the record. Leohner argued he “never attempted to introduce any
exhibits into evidence during that examination. . . . He certainly never asked
the bailiff to play the unredacted video as the trial court claims in its order
adjudicating [Leohner] in direct contempt. . . . The trial court’s assertion that
[Leohner] asked the bailiff to play the unredacted [video] has absolutely no
support in the record. It never happened.” Leohner also asserted that “the
trial court never made any ruling or order prohibiting the parties from
referring to the fact that the videos were redacted.” Because the order
finding him guilty of direct contempt lacked any evidentiary basis in the
record, Leohner argued it must be vacated.
C. Alternative Writ
      After reviewing the petition and supporting record, we issued an
alternative writ, ordering the trial court to “[t]ake no further action . . . on
Count 2 of your February 24, 2022 ‘Direct Contempt Findings and Order’ in
People of the State of California v. Delano Blayze Malang, Humboldt County
Super. Ct. Case No. CR2102316, other than to set aside the adjudication of
contempt and statement of punishment as to this count” or to show cause
why the writ should not issue.



                                         7
      The order accompanying the alternative writ denied Leohner’s
challenges as to all counts of the direct contempt order except count 2. We
stated it appeared that the superior court erred when it found Leohner guilty
of contempt for “ ‘intentionally attempting to publish the video so that the
Court would admonish him in front of the jury, which Mr. Leohner knowingly
admitted doing for the sole purpose of being admonished on the record.’ ”
Noting the record of the proceedings must show “ ‘affirmatively upon its face
the existence of all the necessary facts upon which jurisdiction depend[s],’ ”
we explained that the alleged admission by Leohner that he attempted to
introduce an excluded, unredacted video into evidence apparently occurred
during an unreported sidebar conference, and was thus not part of the record.
      Our order further observed, however, that Leohner “affirmatively
represents that he ‘never attempted to introduce any exhibits into evidence
during that examination. [Citation.] He certainly never asked the bailiff to
play the unredacted video as the trial court claims in its order adjudicating
[Leohner] in direct contempt. [Citation.] The trial court’s assertion that
[Leohner] asked the bailiff to play the unredacted [video] has absolutely no
support in the record. It never happened.’ ” The order stated: “We shall
assume that petitioner makes this representation truthfully. (See Bus. &
Prof. Code, § 6068, subd. (d) [it is attorney’s duty ‘[t]o employ, for the purpose
of maintaining the causes confided to him or her those means only as are
consistent with truth, and never to seek to mislead the judge or any judicial
officer by an artifice or false statement of fact or law.’].)”
      In response to the alternative writ, the superior court filed a return
accompanied by three declarations: one from the courtroom bailiff, one from
the judge, and one from the deputy district attorney. The return asserted
“two reasons why the peremptory writ of prohibition should not issue.” First,



                                          8
the court explained, it “often utilizes side bar conferences” to save time, after
which it makes “a record . . . so attorneys can deny, explain, and argue. In
this case, there were no denials provided, explanations given, or arguments
had. When confronted with [his] contemptuous behavior, [Leohner] simply
stated [he] ‘understood.’ ” Second, the court observed “the record clearly
reflects that, after the side bar, the court and the District Attorney described
on the record what [Leohner] stated at side bar, corroborating the version of
events provided by Respondent, which are in stark contrast to [Leohner’s]
version.”
      Finally, the superior court’s return stated: “Additionally, and perhaps
more important, [Leohner] lied under penalty of perjury when [he] told this
Court in [his] writ petition that [he] did not attempt to publish the video,
stating ‘It never happened.’ . . . [Leohner] requested the exhibit on the record
and the attempt was immediately followed by a ‘[d]iscussion at the bench.’ . . .
What is not on the record, but is described in the attached declarations, is
that [Leohner] requested and then handed the DVD to the deputy, whose
practice it is to assist attorneys with media. Specifically, the in-court
deputies assist with placing DVDs or USB drives in the appropriate media
player. After handing the DVD to the deputy, [Leohner] asked the deputy to
put the DVD in the player, which the deputy began to do, getting so far as to
open the DVD player with the disk in hand. Upon realizing which exhibit
[Leohner] was attempting to publish, the judge stopped the deputy.” The
return urged this court “to consider taking action against [Leohner] due to
their intentional misleading of the Court.”
      With permission of this court, the superior court also filed a
supplemental return containing a declaration from the superior court
executive officer, with video footage and screen prints showing Leohner



                                        9
retrieving what appears to be a CD or DVD from the clerk and handing it to
the bailiff.
D. Sanctions
      After reviewing the superior court return, this court issued a further
order notifying the parties that we were considering, on our own motion,
“imposing sanctions under California Rules of Court, rule 8.492 for the
following statements in the petition filed March 1, 2022, statements which
[Leohner] has verified under penalty of perjury: [‘][Leohner] never attempted
to introduce any exhibits into evidence during that examination. [Citation.]
He certainly never asked the bailiff to play the unredacted video as the trial
court claims in its order adjudicating [Leohner] in direct contempt.
[Citation.] The trial court’s assertion that [Leohner] asked the bailiff to play
the unredacted [video] has absolutely no support in the record. It never
happened.[’ ]” We allowed Leohner 10 days to file an opposition.
      Within the permitted time, Leohner filed an opposition to the sanctions
motion. Leohner argued the statements quoted in our order were made in
the memorandum of points and authorities accompanying the petition for
writ of prohibition, and accordingly, were not included in the verified petition
under penalty of perjury.
      Leohner also noted it “remains correct that the assertion that [he]
requested the bailiff to play the unredacted portions of the Defense Exhibit A
tape has no support in the record.” Leohner argued the only evidence of the
colloquy pertaining to the use of the tapes happened in an unreported sidebar
conference that was not part of the record, and accordingly, “that record does
not establish that [he] intended to play or publish any portion of the redacted
tapes, much less any portion of the audio subject to the Court’s ruling
following the Evidence Code section 402 hearing.” Leohner argued the return



                                       10
does not establish that he sought to introduce in evidence the unredacted
tapes or audio the court had ruled irrelevant.
      Leohner argues that while he intended to use and publish portions of
the body-worn camera video, the record does not show he intended to use or
introduce portions of the audio that the trial court ruled were inadmissible.
Finally, Leohner argues that he “does not recall asking [the bailiff] to play
Defense Exhibit A to the jury,” and that “there would be no reason to make
that request because the courtroom setup allowed [Leohner] to control video
and audio evidence using a computer mouse.” Leohner stated he “regrets any
misleading impressions caused by the language highlighted by the Court in
its notice,” and asked us not to impose sanctions.
                               II. DISCUSSION
A. Direct Contempt
      We first consider whether sufficient evidence in the record supports the
trial court’s direct contempt findings with respect to count 2.
      A contempt committed in the immediate view and presence of the court
is direct contempt that may be treated summarily. (In re Buckley (1973)
10 Cal.3d 237, 247 (Buckley).) “ ‘All that is required is that an order be made
reciting the facts, adjudging the person guilty and prescribing the
punishment.’ ” (Ibid., citing Code Civ. Proc., § 1211.) A direct contempt
order, however, is valid only if it recites facts with sufficient particularity to
show, without aid of speculation, that the petitioner’s conduct constituted a
legal contempt. (Boysaw v. Superior Court (2000) 23 Cal.4th 215, 222.)
      “In reviewing an adjudication of contempt, ‘the sole question before us
is one of jurisdiction of the trial court to render the judgment under review,
and in such a case the review of the evidence is limited to determining




                                        11
whether there was any substantial evidence to sustain the jurisdiction of the
trial court.’ ” (Buckley, supra, 10 Cal.3d at p. 247.)
      On review of a contempt proceeding “ ‘the evidence, the findings, and
the judgment are all to be strictly construed in favor of the accused [citation],
and no intendments or presumptions can be indulged in aid of their
sufficiency. [Citation.] If the record of the proceedings, reviewed in light of
the foregoing rules, fails to show affirmatively upon its face the existence of
all the necessary facts upon which jurisdiction depended, the order must be
annulled.’ ” (Mitchell v. Superior Court (1989) 49 Cal.3d 1230, 1256
(Mitchell), italics omitted; Koehler v. Superior Court (2010) 181 Cal.App.4th
1153, 1166–1167 (Koehler).)
      Here, the recital of facts in the trial court’s order indicates that the
finding of contempt on count 2 was based on the ruling in the section 402
hearing that the parties would only be allowed to use the prosecution’s
redacted video during trial.4 According to the superior court’s contempt
order, after that ruling, Leohner “proffered the un-redacted video when he
asked the bailiff to play the video.” Leohner also “referred to the ‘redacted’
video” in front of the jury, and in a sidebar conference, “indicated that he
knowingly and purposefully proffered the irrelevant video so that the Court
would admonish him in front of the jury.” Leohner was “guilty of direct
contempt (Count 2) for intentionally attempting to publish the video so that
the Court would admonish him in front of the jury, which Mr. Leohner
knowingly admitted doing for the sole purpose of being admonished on the
record.”



      4As discussed above, the transcript reflects the trial court ruled, “[T]he
videos we’ll play are the videos that the People have redacted. And they’ll be
marked and come into evidence.”


                                        12
      Evidence supporting these facts, however, does not appear in the
record. The reporter’s transcript reflects that Leohner asked, “May I have
Defense Exhibit A?,” followed by an unreported bench conference, followed by
Leohner saying, “I need Defense Exhibit A back. Let’s do People’s Exhibit—
what’s the redacted version?,” followed by yet another unreported bench
conference, followed by reported proceedings outside the presence of the jury
at which the superior court ruled the video could not be presented during the
cross-examination of Groszmann and an express command from the court
that “we are not going to mention it’s redacted.” The transcript does not
reflect that any statement or request to play the video was made by Leohner
to the bailiff, nor does the transcript reflect that Leohner admitted he
attempted or intended to play the unredacted video purposefully in order to
have the court admonish him in front of the jury. Because the facts on which
the superior court’s findings and order were based are not apparent in the
record, the contempt must be annulled as to count 2. (Mitchell, supra,
49 Cal.3d at p. 1256.)
      In its return, the superior court offers two reasons the record is
sufficient to support the order of contempt. First, the court points out that
bench conferences are often unreported and notes that it is common practice
for a court to make a record of what happened at a sidebar so an attorney can
“deny, explain, and argue.” Yet here, when confronted with his
“contemptuous behavior,” Leohner simply stated he “ ‘understood.’ ” Second,
the superior court notes that after the sidebar, the court and the deputy
district attorney described on the record what Leohner said at sidebar,
corroborating the court’s version of events, in stark contrast to Leohner’s
version.




                                       13
      Our review of the record shows that it is not as clear as the superior
court suggests. After the jury had been excused following the two unreported
sidebars, the prosecutor stated on the record that Leohner had violated the
court’s ruling on the section 402 motion when “he attempted to put in his
unredacted version” of “Sergeant Groszmann’s body-worn camera” video and
when “the Court admonished him not to he then let the jury know that the
People’s evidence has been redacted.” (Italics added.) Thus, the prosecutor
did not describe on the record what Leohner said during the sidebar
conference. A few moments later, the superior court said on the record:
“Okay. So . . . the purpose of a [section] 402 [hearing] is to do these things
outside the presence of the jury. So to try to get in something that it was
clear you weren’t supposed to get in and then tell the Court at sidebar that
you wanted to put it in and then have me shut you down is inappropriate and
it’s unethical. So I’ll warn you not to do that again in this courtroom. Do you
understand that?” Leohner said, “Understood.”
      The transcript thus reflects that Leohner responded “Understood” to
the trial court’s statement that his conduct was “inappropriate” and
“unethical” and came immediately after the trial court’s admonition: “So I’ll
warn you not to do that again in this courtroom. Do you understand that?”
It is not clear from this exchange whether Leohner admitted that he tried to
use the unredacted video so that the court would admonish him, or whether
he simply saw it as a warning and agreed not to engage in such conduct in
future. Moreover, the trial court’s contempt order specifically found Leohner
guilty of “intentionally attempting to publish the video so that the Court
would admonish him in front of the jury, which [Leohner] knowingly admitted
doing for the sole purpose of being admonished on the record.” (Italics
added.) But the trial court’s statement, “So to try to get in something that it



                                       14
was clear you weren’t supposed to get in and then tell the Court at sidebar
that you wanted to put it in and then have me shut you down,” does not
clearly show Leohner told the court that he wanted to use the unredacted
video for the purpose of being admonished in front of the jury. Because we
must construe the record strictly without indulging any intendments or
presumptions, we conclude the trial court’s ambiguous description of
Leohner’s statements during the sidebar is insufficient to support its finding.
(See Mitchell, supra, 49 Cal.3d at p. 1256; Koehler, supra, 181 Cal.App.4th at
pp. 1166–1167.)
      With its return in this court, the superior court submitted additional
evidence for our consideration, including declarations from the judge, deputy
district attorney, and the bailiff, as well as video evidence depicting Leohner
retrieving what appears to be a CD or DVD from the clerk and handing it to
the bailiff. We decline to consider this additional evidence which was not
part of the record at the time of the contempt adjudication.5 (See, e.g., Clark
v. Superior Court (2021) 62 Cal.App.5th 289, 298, fn. 9 [court refused to
consider exhibits attached to motion for reconsideration which were filed
after ruling on summary judgment motion]; Stanley v. Superior Court (2012)



      5 We also question whether the return filed by superior court is proper.
(See, Koehler, supra, 181 Cal.App.4th at pp. 1165–1166; 8 Witkin, Cal.
Procedure (6th ed.) Extraordinary Writs, § 166 [respondent judge in petition
for writ of prohibition “is a neutral party in the controversy”].) As the court
recognized in Koehler, “a superior court generally does not have standing to
appear in this court to defend its own rulings.” (Koehler, at p. 1166 [superior
court may oppose a writ petition in the “ ‘rare’ ” circumstances when the real
party in interest did not appear and the issue involved “ ‘ “ ‘directly impacted
the operations and procedures of the court or potentially imposed financial
obligations which would directly affect the court’s operations’ ” ’ ”].)
Nonetheless, we will take the approach employed in Koehler and consider the
superior court’s return. (Ibid.)


                                       15
206 Cal.App.4th 265, 278, fn. 21 [refusing to consider supplemental
declarations because “the only declarations relevant to the disposition of this
writ are those which were before the trial court when it ruled on defendant’s
motion to dismiss”].)
      In sum, this is a very close case with an ambiguous record, made all the
more difficult by the fact that the alleged contemptuous conduct occurred
during an unreported sidebar conference. Given our duty, however, to
construe the record strictly in favor of the alleged contemnor, we conclude the
evidence is insufficient to uphold the order as to count 2.
B. Sanctions
      In our May 13, 2022 order, we notified Leohner we were considering
imposing sanctions pursuant to California Rules of Court, rule 8.492 for the
following statements made in his petition for writ of prohibition: “[Leohner]
never attempted to introduce any exhibits into evidence during that
examination. [Citation.] He certainly never asked the bailiff to play the
unredacted video as the trial court claims in its order adjudicating [Leohner]
in direct contempt. [Citation.] The trial court’s assertion that [Leohner]
asked the bailiff to play the unredacted [video] has absolutely no support in
the record. It never happened.”
      In his opposition, Leohner contends he made no false statements to this
court and contends the additional evidence attached to the superior court’s
return and supplemental return do not establish he sought to introduce in
evidence the unredacted version of the body-worn camera video or portions of
the videos ruled inadmissible by the superior court. Leohner also argues he
“does not recall” asking the bailiff to play the video to the jury and that there
would have been no reason to do so as the courtroom setup allowed him to
control video and audio evidence. He also observes that all of the statements



                                       16
we quoted were made in his memorandum of points and authorities and thus
were not verified.
      Regarding Leohner’s statements that he never asked the bailiff to play
the unredacted video, we agree those statements are not directly contradicted
either by the record or by the new evidence submitted with the return and
supplemental return. As we have already discussed, no statement to that
effect appears in the reporter’s transcript, and the video submitted by the
superior court with the supplemental return contains no audio. And while
the declarations of the judge and deputy district attorney taken together
clearly show that Leohner told the judge and deputy district attorney that he
intended to play the unredacted video to the jury in order to be admonished
on the record, they do not show that he verbally instructed the bailiff to play
the video.6 Accordingly, it appears his statements that he “never asked the
bailiff to play the unredacted video as the trial court claims in its order
adjudicating [Leohner] in direct contempt” is not contradicted by the
declarations submitted with the return and supplemental return. (Italics
added.)
      However, as to Leohner’s statement that he “never attempted to
introduce any exhibits into evidence during that examination,” his opposition
to the sanctions motion focuses on the fact that the declarations of the bailiff,
deputy district attorney, and judge do not indicate “what, if any, portion of


      6  The deputy district attorney’s statement in his declaration that “in
front of the jury while trial was in session, Mr. Leohner requested that the
bailiff play the ‘unredacted’ version of the Body Worn Camera” video is
contradicted by the transcript of the proceedings, which do not reflect such a
request was made. Nor is this statement corroborated by the unsworn
declaration of the bailiff, which states only that Leohner asked him to “ ‘set
this up’ ” or words to that effect, or the declaration of the judge, which states
that Leohner asked the bailiff to put the DVD in the DVD player.


                                        17
the tape [Leohner] intended to play or that it even be played at all.” First, we
agree with Leohner that as a technical matter, the declaration of the bailiff is
unsworn, and accordingly, it has no evidentiary value. (Code Civ. Proc.,
§ 2015.5; Kulshrestha v. First Union Commercial Corp. (2004) 33 Cal.4th 601,
610–612.) But the judge’s declaration states that Leohner told the judge at
sidebar that “he intended to attempt having the DVD played in front of the
jury” and the deputy district attorney’s declaration states that Leohner said
“he attempted to play the unredacted revision [sic] to the jury so that [the
judge] would admonish him in front of the jury to not play the unredacted
version.” These statements, made under penalty of perjury, show that
Leohner admitted at an unreported sidebar conference that he attempted to
play the unredacted version of the video to the jury after the superior court
had already ruled that audio portions of that exhibit were inadmissible and
only the prosecution’s exhibit would be played. This fact contradicts
Leohner’s statement that he “never attempted to introduce any exhibits into
evidence during that examination,” because they show he admitted to the
court and opposing counsel that he attempted to publish the unredacted
version of the video to the jury so that the court would admonish him.
      Moreover, Leohner’s opposition to the sanctions motion seems to
concede that he tried to play the unredacted video. Leohner writes: “What is
clear is Petitioner did not attempt to formally introduce an [sic] Defense
Exhibit A into evidence during his cross-examination of Officer Heidi
Groszmann. Petitioner did intend to use and publish portions of the body
worn camera video as impeachment to challenge Officer Groszmann’s
credibility. The record does not establish that Petitioner intended to use or
introduce the minimal portions of the audio that the trial court ruled
inadmissible. Petitioner believed use of the video was necessary to cross-



                                       18
examine Officer Groszmann. That situation is akin to cross examining a
police officer with portions of the officer’s report for impeachment, without
moving the police report into evidence. Again, the record makes clear
Petitioner did not move to admit the inadmissible portions of the video into
evidence.”
      Importantly, Leohner admits he sought to “use and publish” the
unredacted video. (Italics added.) Though he claims he did not “move to
admit the inadmissible portions of the video into evidence,” the trial court
had already ruled that the only version of the video that would be played was
the prosecution’s exhibit. And while he likens his attempt to cross-examining
a police officer with portions of the officer’s report for impeachment, here
Leohner sought to publish to the jury an exhibit that the trial court had
already ruled would not be used. These facts, which Leohner does not deny,
show that his brief in support of his petition for writ of prohibition
misrepresents what happened in the trial court.
      “An attorney is an officer of the court and owes the court a duty of
candor. [Citation.] The duty of candor requires attorneys to use ‘those means
only as are consistent with truth, and never to seek to mislead the judge or
any judicial officer by an artifice of false statement of fact or law.’ ” (Roche v.
Hyde (2020) 51 Cal.App.5th 757, 817; Bus. & Prof. Code, § 6068, subd. (d).)
As our courts have emphasized, in evaluating an attorney’s duty of candor,
“[n]o distinction can . . . be drawn among concealment, half-truth, and false
statement of fact. [Citation.] ‘It is the endeavor to secure an advantage by
means of falsity which is denounced.’ ” (Levine v. Berschneider (2020)
56 Cal.App.5th 916, 922.) For reasons discussed above, Leohner’s statement
to this court that he never attempted to introduce any exhibits during his
cross-examination of Officer Groszmann appears demonstrably false, and



                                        19
thus violates his duty of candor to this court. (See, e.g., Jones v. Superior
Court (1994) 26 Cal.App.4th 92, 97–99.)
      That said, we acknowledge that the single statement we have found to
constitute a misrepresentation or half-truth was made in argument and may
have been the product of overzealous advocacy. We also accept Leohner’s
apology to this court for any “misleading impressions” caused by his
statements. Under these circumstances, we will not impose sanctions.
                             III. DISPOSITION
      Let a peremptory writ of prohibition issue directing respondent
superior court to set aside the adjudication of contempt and statement of
punishment as to count 2 of its February 24, 2022 “Direct Contempt Findings
and Order” in People v. Malang (Super. Ct. Humboldt County,
No. CR2102316). The parties shall bear their own costs.




                                       20
                                 MARGULIES, J.




WE CONCUR:



HUMES, P. J.




BANKE, J.




A164631
Leohner v. Superior Court




                            21